Title: From George Washington to Major General Horatio Gates, 27 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir.
                        English Town [N.J.] June 27th 1778 P.M.
                    
                    Between 11 & 12 to day I received your favor of the 25 by Major Armstrong.
                    The movement you proposed to make I highly approve and thank you for it. Whether any reinforcements would have come from york is a matter which neither of us can determine—but this will certainly prevent it. I wish you to take every means in your power to keep up their ideas of an attack & have not the smallest doubt but you will do it.
                    Owing to the delays occasioned by rainy weather and the intense heat when it was fair (tho’ these may have been equally disadvantagious to them) we have not been able to come up with the enemy yet. They are now at Monmouth Court house, and we have some strong detachments advanced as far as this today, which is about 7 miles from thence. Col. Morgan is on their right flank, and there are some corps of Jersey Militia acting around them in different parts. It is difficult to say when they design to embark—some think they will push for the Hook—Others to shoal harbour, as there appears to be a preparation of Vessel⟨s⟩ and craft there. There have been many deserters—On wednesday evening 420 had gone into Philadelphia since the evacuation; beside⟨s⟩ it is to be presumed there are many in the Country, as not a day passes without some diminution of their force in this way. The deserters are mostly foreigners.
                    I think you were right in reducing the rations of meat and encreasing it in flour and rice—Our supplies of the former are scarce and difficult to obtain—of the latter they are plenty and easy. I am Sir your very humble servt
                    
                        Go: Washington
                    
                